        Case 1:19-cv-00203-AWI-JLT Document 23 Filed 06/08/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ALEYSHA FORD, on behalf herself and            ) Case No.: 1:19-cv-00203 AWI JLT
     others similarly situated,                     )
12                                                  ) ORDER CLOSING THE ACTION
                    Plaintiffs,                     ) (Doc. 22)
13          v.                                      )
                                                    )
14   ACCOUNT CONTROL TECHNOLOGY.                    )
     INC., et al.,                                  )
15                                                  )
                    Defendants.                     )
16                                                  )

17          The parties have stipulated that this action will be dismissed with prejudice as to the named

18   plaintiff and without prejudice as to those members of the putative class (Doc. 22). The Federal Rules

19   of Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the

20   Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court

21   is DIRECTED to close this action.

22
23   IT IS SO ORDERED.

24      Dated:     June 7, 2020                               /s/ Jennifer L. Thurston
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27
28
